Citation Nr: 0116204	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  01-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the RO.  



FINDINGS OF FACT

1.  In an unappealed May 1990 rating decision, the RO denied 
the veteran's claim of service connection for an acquired 
psychiatric disorder, claimed as PTSD.  

2.  The evidence received since the May 1990 determination by 
the RO includes new evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  








CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of service connection for an acquired psychiatric 
disorder, claimed as PTSD.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from September 1971 to 
October 1973.  A careful review of the service medical 
records shows that he was evaluated as psychiatrically normal 
on a September 1971 examination for enlistment purposes.  On 
a July 1973 examination for separation purposes, he was 
evaluated as psychiatrically normal.  On a July 1973 report 
of medical history, the veteran reported he had not had 
depression, excessive worry, or nervous trouble of any sort.  

The service personnel records reflect that the veteran's 
military occupational specialty was supply man; that he 
served in the Republic of Vietnam from March 1972 to December 
1972 when he was sent back to the United States as a 
"patient"; and that his awards and decorations consisted of 
the Vietnam Service Medal with Two Campaign Credits, the 
Vietnam Campaign Medal w/60 device, the National Defense 
Service Medal, and the Marksmanship Badge (M-16 rifle).  

In August 1974, the RO received the veteran's claim (VA Form 
21-526) for service connection for a nervous condition.  In 
September 1976, the RO received another claim (VA Form 21-
526) for service connection for "nerves" as a result of a 
claimed head injury in service.  

In a January 1977 decision, the RO denied the claim of 
service connection for a nervous condition on the basis that 
the service medical records showed no evidence of a nervous 
disorder or head injury.  The RO noted that the service 
medical records were incomplete.  The RO notified the veteran 
of this decision in a January 1977 letter.  

In August 1978, the RO received the veteran's claim (VA Form 
21-526) for service connection for a neuropsychiatric 
disorder, claimed to have begun in July 1972.  

In a September 1978 letter, the RO informed the veteran that 
he was previously notified in January 1977 that service 
connection for a nervous condition was denied.  He was 
notified that to reopen his claim he must submit new and 
material evidence to show that his condition was incurred or 
aggravated in military service.  The RO suggested that he 
submit medical reports from doctors who treated him during or 
after service, statements from individuals with whom he 
served, and statements from other individuals who know of his 
condition.  

In March 1980, the RO received the veteran's claim (VA Form 
21-526) for service connection for a neuropsychiatric 
disorder, claimed to have begun in November 1972.  

In an April 1980 letter, the RO informed the veteran that his 
claim for service connection had previously been denied.  

In June 1980, the RO received a few additional service 
medical records, including enlistment and separation 
examination reports.  The pertinent records were duplicative 
records previously received by the RO.  

In October 1989, the RO received the veteran's application to 
reopen his claim for service connection for "mental 
problems" to include PTSD and a head injury claimed to have 
been sustained while stationed in Vietnam in 1972.  

A VA hospital discharge summary indicates the veteran was 
hospitalized from July to August 1989 for alcohol 
detoxification with minor withdrawal symptoms.  His diagnoses 
were those of alcohol dependence, cannabis abuse, and 
personality disorder (not otherwise specified) with passive-
aggressive and schizoid features.  On discharge, he was to be 
admitted into an alcohol treatment program.  

In March 1990, the RO received a statement from a VA doctor, 
indicating that the veteran was admitted to the VA medical 
center (VAMC) in August 1989 to receive psychosocial 
rehabilitation and that his anticipated date of discharge was 
in April 1990.  

In a May 1990 decision, the RO denied service connection for 
a nervous condition, claimed as PTSD, on the basis that 
medical records did not show the veteran had a diagnosis of 
PTSD or a chronic acquired nervous condition.  The RO 
notified the veteran of this decision in a May 1990.  

In December 1990, the RO received the veteran's claim (VA 
Form 21-526) for service connection for PTSD.  About that 
time, the veteran submitted a letter in which he stated that, 
in addition to his PTSD claim, he wished to submit a claim of 
service connection for residuals of a head injury allegedly 
received in Vietnam in the fall or early winter of 1972.  

In a January 1991 letter, the RO informed the veteran that, 
in letters of January 1977 and May 1990, his claims of 
service connection for PTSD and residuals of a head injury 
had been previously denied on the basis that they were not 
shown to have been incurred in or aggravated during service.  
The RO stated that he had one year from the dates of those 
letters to appeal.  The RO notified him that, thereafter, to 
reopen his claims, he must submit evidence showing his head 
injury and PTSD were incurred in or aggravated during 
service.  

In January 1995, the RO received the veteran's claim (VA Form 
21-526) of service connection for residuals of head trauma 
alleged to have been incurred in November 1972.  In a 
statement received at that time, the veteran stated that, in 
1991, he was admitted for treatment at the VAMC in Tucson, 
Arizona due to his experiences of episodes of disorientation, 
flashbacks of Vietnam triggered by helicopter overflights of 
his apartment, and hearing voices telling him to commit 
violent acts.  

In March 1995 statements, the veteran and a friend indicated 
that the veteran had returned from his tour in Vietnam a 
completely different man and was in need of ongoing 
psychotherapy to put Vietnam behind him.  

VA outpatient records in March 1995 indicate the veteran 
requested medication for his feelings of paranoia.  He 
reported that he took medication for PTSD and felt he needed 
his medication increased due to paranoia and hearing voices.  
The diagnosis was that of rule out schizophrenia.  A 
subsequent treatment record that month indicates a diagnosis 
of chronic schizophrenia.  

On a March 1995 VA general medical examination, the veteran's 
only complaints concerned PTSD for which he reported that he 
took medication.  He also reported that he experienced 
intrusive thoughts to harm people (apparently he heard voices 
and saw things).  He stated that he believed the reason he 
heard people yelling at him and telling him to do things that 
he did not want to do was that he sustained a head injury 
while in service (he said he was hit on the head by a blunt 
object while he was sleeping).  The pertinent assessments 
were those of status post reported head trauma (a CT scan of 
the head was requested) and significant psychiatric disorder 
(further evaluation was requested).  

An April 1995 VA CT scan of the head revealed a small area of 
cerebral atrophy on the right in the region of the sylvian 
fissure in the temporal region, which appeared to be old.  

VA outpatient records show that in June 1995 the veteran 
received treatment for paranoid schizophrenia.  

On a July 1995 VA psychiatric examination, the veteran 
complained of hearing voices of people telling him what to do 
and of seeing helicopters that were not present.  He reported 
that, after service, he had worked many jobs, was indigent, 
and began drinking heavily.  He stated that, when he began to 
detoxify in 1989, he began experiencing auditory and visual 
hallucinations that continue to occur at present (although 
his medication helped with them).  He claimed that he could 
no longer work due to the stress and demand of a job 
exacerbating his psychotic symptoms.  He stated that he 
preferred solitude and claimed his past haunted him.  The 
diagnosis was that of residual schizophrenia, paranoid type.  

In an August 1995 decision, the RO determined in part that 
new and material evidence had not been received to reopen a 
claim for service connection for residuals of a head injury.  

VA outpatient records show that from October 1995 to October 
1997 the veteran received treatment for paranoid 
schizophrenia.  In January 1997, he reported having had 
recurrent dreams about Vietnam in addition to auditory 
hallucinations.  In October 1997, it was noted that he took 
medication for his disorder and denied any symptoms of PTSD.  

On an October 1997 VA psychiatric examination, the veteran 
reported that, in Vietnam, he had initially worked as a 
supply clerk but then was stationed in the perimeter zone 
performing guard duty and participating in convoy supply 
missions.  He reported he was also a gunner and operated an 
M-16.  He also referred to a head injury he claimed he had 
received in service.  The pertinent impressions were those of 
schizophrenia, chronic, paranoid with intermittent episodes 
of residual symptoms; and alcohol and cannabis abuse, 
episodic, in partial remission.  The examiner remarked that 
the veteran had chronic symptoms of psychosis that were 
aggravated by episodic substance abuse.  

VA hospital records show that in November 1997 the veteran 
was hospitalized for 11 days and had a diagnosis of paranoid 
schizophrenia.  

VA outpatient records show that, from February to July 1998, 
the veteran continued to receive treatment for chronic 
paranoid schizophrenia.  

In July 1998, the RO received the veteran's claim of service 
connection for PTSD.  

In an August 1998 decision, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for PTSD.  The RO notified the veteran of 
this decision in August 1998, and in October 1998 the RO 
received additional VA medical records.  

In an April 1999 decision, the RO determined that new and 
material evidence had not been received to reopen a claim of 
service connection for PTSD.  The RO notified the veteran of 
this decision in April 1999.  

In a December 1999 letter, the veteran informed the RO that 
he desired to reopen his claim of service connection for PTSD 
and would submit new and material evidence in support of the 
claim.  

In a March 2000 decision, the RO determined that new and 
material evidence had not been received to reopen a claim of 
service connection for PTSD.  The RO notified the veteran of 
this decision in March 2000.  

VA outpatient records dated from March to November 2000 
indicate the veteran had continued to receive treatment for 
schizophrenia at the mental health clinic.  

In March 2001, the RO received the veteran's statement in 
which he expressed his disagreement with the RO's denial of 
service connection for PTSD.  He claimed that he had been 
misdiagnosed with schizophrenia and experienced flashbacks 
and nightmares concerning his tour in Vietnam.  

In his April 2001 Substantive Appeal (VA Form 9), the veteran 
reiterated these arguments.  In a May 2001 statement, the 
veteran's representative also reiterated the veteran's 
arguments.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including a psychosis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, a claim for service connection for an 
acquired psychiatric disorder, claimed as PTSD, was 
previously denied by the RO in January 1977 and May 1990.  
The veteran did not perfect an appeal with regard to these 
decisions, and they are considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  In this case, the last final disallowance of the 
veteran's claim is the May 1990 RO decision, which denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder (i.e., nervous condition), claimed as 
PTSD.  

As such, the Board will consider evidence submitted since 
this RO determination in order to determine whether that 
evidence is new and material to reopen the veteran's claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied service connection for an acquired 
psychiatric disorder in May 1990, it considered service 
medical and personnel records and VA records.  The service 
medical records did not show any complaints, treatment, or 
diagnosis of a psychiatric disorder.  The service personnel 
records showed that the veteran served in the Republic of 
Vietnam from March 1972 to December 1972, that he left 
Vietnam as a "patient," and that he had received several 
decorations none of which were combat-related.  

VA records reflected that the veteran had been hospitalized 
in 1989 for treatment of substance abuse and for psychosocial 
rehabilitation and that he had a diagnosis of a personality 
disorder with passive-aggressive and schizoid features.  At 
the time of the May 1990 RO decision, the veteran had claimed 
that he had a nervous condition that was the result of a 
claimed head injury in service.  He also claimed that he had 
a neuropsychiatric disorder that had begun in July 1972 (on 
other occasions he said it began in November 1972).  

The additional evidence received since the May 1990 RO 
decision includes that of VA medical records and statements 
of the veteran, his friend, and his representative.  VA 
outpatient and inpatient records dated from March 1995 to 
November 2000 reflect diagnosis and treatment for chronic 
paranoid schizophrenia.  A March 1995 VA examination report 
reflects a diagnosis of a significant psychiatric disorder.  
A July 1995 VA examination report reflects a diagnosis of 
residual schizophrenia, paranoid type.  

An October 1997 VA examination report reflects a diagnosis of 
chronic paranoid schizophrenia with intermittent episodes of 
residual symptoms.  In statements to RO and reports to VA 
examiners, the veteran (and his friend and his 
representative) claims he initially worked as a supply clerk 
in Vietnam but was then stationed in the perimeter zone 
performing guard duty and participating in convoy supply 
missions; that he was also a gunner and operated an M-16 in 
Vietnam; that he was a completely different man upon 
returning from Vietnam, that he experienced flashbacks and 
nightmares concerning his tour in Vietnam, and that he was 
misdiagnosed as having schizophrenia.  

The Board finds that the evidence submitted since the May 
1990 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  The evidence is certainly new, as it was not of 
record at the time of the May 1990 RO decision.  

Moreover, and most significantly, at the time of the May 1990 
RO decision the veteran only had diagnoses of a personality 
disorder and substance abuse whereas since that decision he 
has been diagnosed and treated for chronic paranoid 
schizophrenia.  

Also, he contends that his job in the Republic of Vietnam 
entailed more than working as a supply clerk and that he 
experiences flashbacks and nightmares of Vietnam.  

Thus, the Board finds that new and material evidence has been 
submitted since the 1990 RO decision which denied service 
connection for an acquired psychiatric disorder, claimed as 
PTSD, and the claim is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, claimed as PTSD, the appeal to this extent is 
granted, subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for an acquired psychiatric disorder, claimed as 
PTSD, by the RO is required.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  All indicated development should be 
undertaken in this regard.  

The claims file indicates that there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claim for service connection for an acquired psychiatric 
disorder, claimed as PTSD.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.159.  

The claims file shows that the RO has requested all of the 
veteran's available service medical records and such has 
apparently been forwarded.  However, the veteran's service 
personnel file shows that he left Vietnam in December 1972 as 
a "patient," which correlates with his claims of having 
been treated late in that year for a nervous condition.  

However, there are no medical records explaining the 
veteran's "patient" status when he was returned to the 
United States (to Ft. Knox, Kentucky) in December 1972.  
Also, in his August 1974 claim, the veteran indicated that 
his nervous condition was treated in August 1972 in Saigon, 
Vietnam.  In his August 1978 claim, he indicated that his 
neuropsychiatric disorder was treated in July 1972 at the 
Army hospital in Saigon and in December 1972 and January 1973 
at Ft. Knox, Kentucky.  

Another request should be made for any records pertaining to 
treatment for a psychiatric condition during those times, 
particularly to the Army hospitals in Saigon and Ft. Knox.  
It is noted that the RO requested morning reports regarding a 
head injury in November or December 1972, and the National 
Personnel Records Center (NPRC) responded in June 1995, 
stating that no reports were found.  However, there has been 
no request for morning reports concerning treatment for a 
psychiatric disorder or for reports covering a date earlier 
than November 1972.  

Other than service medical records, the medical evidence in 
the file is derived solely from VA.  In his August 1978 
claim, the veteran indicated his neuropsychiatric disorder 
was treated at the VA hospital in Salt Lake City, Utah in 
1973 or 1974 and in Honolulu, Hawaii in 1977.  In his October 
1989 claim, he indicated he was currently a patient at the 
Brecksville, Ohio VAMC (a VA doctor's statement also notes 
the veteran was admitted in August 1989 with an anticipated 
discharge date of April 1990).  A VA status change form dated 
in September 1990 notes the veteran was hospitalized from 
August 1989 to August 1990 (a hospital summary was to be sent 
at a later date but, if so, it was never associated with the 
claims file).  

In his December 1990 claim, the veteran indicated he recently 
received hospital or domiciliary care treatment at the 
Tucson, Arizona VAMC and the Cleveland, Ohio VAMC.  In a 
January 1995 statement, he indicated he admitted himself for 
treatment at the Tucson VAMC in 1991 (he said he had periods 
of disorientation, flashbacks of Vietnam, and heard voices).  

Of record is a Huntington VA hospital discharge summary 
addendum dated in November 1997, but the file lacks a 
complete discharge summary of the veteran's November 1997 
hospitalization.  In his July 1998 claim, he indicated he 
began attending the Vet Center in Huntington, West Virginia 
in 1994 (there was no reply to an August 1998 RO letter 
requesting records from the center).  It does not appear that 
the RO has attempted to obtain the foregoing referenced VA 
records or that it has followed up on its request for records 
from the Vet Center.  

In light of the foregoing, the RO should seek to obtain all 
the veteran's treatment records, private and VA, concerning 
his claim for service connection for an acquired psychiatric 
disorder since service.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Additionally, the veteran reported to the March 1995 VA 
examiner that for the past two years he had been receiving 
Social Security Administration (SSA) benefits on the basis of 
PTSD or his personality disorder.  In the judgment of the 
Board, as part of the VA duty to assist the veteran, all SSA 
records should be obtained for consideration with the claim 
on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran underwent VA psychiatric examinations in July 
1995 and October 1997 and was diagnosed with paranoid 
schizophrenia.  An opinion regarding the etiology of the 
veteran's psychiatric disorder was not furnished in the 
examinations.  In the judgment of the Board, another VA 
examination, covering such matter, is warranted.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required with respect to the claim for service 
connection for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all indicated 
action in order to request from the 
appropriate service department and NPRC 
any additional service medical records 
pertaining to the veteran.  This 
includes, but is not limited to, morning 
reports dated from August to September 
1972 and from November 1972 to January 
1973 and records of psychiatric treatment 
at the Army hospitals in Saigon (from 
August to September 1972 and from 
November to December 1972) and Ft. Knox, 
Kentucky (from December 1972 to January 
1973).  In the request, the RO should 
include relevant unit designations at the 
company and battalion levels.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for a psychiatric 
disorder since his 1973 release from 
active service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  This includes, but is 
not limited to, medical records from the 
Salt Lake City VA hospital in 1973 and 
1974; the Honolulu VA hospital in 1977; 
the Brecksville, Ohio VAMC from August 
1989 to August 1990; the Tucson, Arizona 
VAMC in 1991; the Cleveland VAMC; the 
Huntington VA hospital in November 1997; 
and the Huntington Vet Center beginning 
in 1994.  

3.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, as well as copies of all 
related SSA decisions.  

4.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to ascertain the nature and 
likely etiology of the claimed 
psychiatric disorder.  The claims folder 
should be provided to and reviewed by the 
doctor in conjunction with the 
examination.  Based on examination 
findings, historical records, and medical 
principles, the VA doctor should provide 
a medical opinion, with full rationale, 
as to the likelihood that the veteran 
currently suffers from innocently 
acquired psychiatric disability due to 
disease or injury that was incurred in or 
aggravated by service.  If PTSD is 
diagnosed (and any diagnosis of PTSD must 
conform to the criteria of DSM-IV), the 
examiner must specify the stressors which 
support the diagnosis, and the examiner 
should explain why such stressors are 
deemed sufficient under DSM-IV.  

5.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for an acquired psychiatric 
disorder, claimed as PTSD.  The RO in 
this regard must ensure that all 
notification and development action 
required by the Veterans Claims and 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal remains denied, then a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative with an opportunity to 
respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



